Filed
                                                                                      Washington State
                                                                                      Court of Appeals
                                                                                       Division Two

                                                                                      August 22, 2017

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                       DIVISION II
 MAURICE LACOMBE,                                                 No. 48992-9-II

                       Respondent,

        v.

 FRANCES DU JU,                                             UNPUBLISHED OPINION

                       Appellant.



       SUTTON, J. — Frances Du Ju appeals a final judgment for unpaid rent to Maurice Lacombe,

an order awarding Lacombe attorney fees and costs, and an order granting Lacombe a writ of

restitution to restore possession of the premises arising from an unlawful detainer action under

RCW 59.18.380. We hold that (1) Ju did not raise any genuine issues of material fact affecting

Lacombe’s right to possession or her claims for damages at the show cause hearing and, thus, Ju

did not have the right to a jury trial; (2) the court did not violate CR 52(c) or CR 54(f)(2);

(3) because Ju admitted owing the unpaid rent, the court properly calculated damages, entered

judgment, and denied her motion to reconsider and her motion to alter or amend the judgment

under CR 59; and (4) the court did not abuse its discretion in awarding Lacombe attorney fees and

costs. Thus, we affirm, but decline to award Lacombe appellate costs based on his failure to

comply with RAP 18.1.
No. 48992-9-II


                                              FACTS

       Ju rented a room from Lacombe via an online service in a house owned by a third party.

Ju agreed to rent the room for $39 per day for one month and moved in on October 8, 2015. On

October 27, Ju requested to extend her stay for an undermined amount of time, and asked that she

could pay the same daily rate each evening for the previous day directly to Lacombe, rather than

extend her reservation through the online service. Lacombe agreed. Ju did not pay rent for

February or March, but she continued to live on the premises.

       On March 12, 2016, Lacombe served Ju with a pay-or-vacate notice. When Ju did not pay

or vacate, Lacombe served Ju on April 7 with an eviction summons, complaint for unlawful

detainer under RCW 59.12.030, and a motion for an order to show cause regarding a writ of

restitution. Lacombe requested $2,925 in back rent, and an award of $800 in attorney fees, plus

costs. Ju, acting pro se, filed an answer and asserted affirmative defenses, including denying rent

was due because she had not checked out of the premises and the agreement stated that she would

pay at check out. Ju also requested a jury trial in the caption of her answer.

       At the show cause hearing on April 15, the superior court heard testimony from both

parties. The court found Ju to be in wrongful possession of the premises and granted Lacombe’s

request for entry of a judgment for unpaid rent in the amount of $2,925, plus statutory interest.

The court also awarded Lacombe $800 in attorney fees and $250 in costs, and entered a writ of

restitution restoring possession of the premises to Lacombe. Ju then vacated the premises. Ju filed

a motion to reconsider and a motion to amend or alter the judgment under CR 59. The superior

court denied the motions. Ju appeals.




                                                 2
No. 48992-9-II


                                           ANALYSIS

                                     I. UNLAWFUL DETAINER

       Ju argues that the superior court deprived her of a right to a jury trial, by transforming a

show cause hearing under an unlawful detainer action into a bench trial, violating her due process

and equal protection rights.1 We disagree. Ju misunderstands the nature of the proceedings in a

show cause hearing.

       This action for unlawful detainer arises under chapter 59.18 RCW, the Residential

Landlord-Tenant Act of 1973. Leda v. Whisnand, 150 Wash. App. 69, 77, 207 P.3d 468 (2009). It

is well established that unlawful detainer actions under chapter 59.18 RCW are

       special statutory proceedings with the limited purpose of hastening recovery of
       possession of rental property, and the superior court’s jurisdiction in such action is
       limited to the primary issue of the right of possession, plus incidental issues such
       as restitution and rent, or damages. Any issue not incident to the right of possession
       within the specific terms of RCW 59.18 must be raised in an ordinary civil action.

Phillips v. Hardwick, 29 Wash. App. 382, 386, 628 P.2d 506 (1981).




1
  Ju makes several other conclusory arguments unsupported by analysis or authority. She argues
that the court (1) made rulings unsupported by facts, the federal and state constitutions, statutes,
and case law; (2) made unjustified rulings that affected her substantial rights; (3) was biased
against her; and (4) ordered a judgment that was unfair and excessive. Ju also asserts that (5) she
outlined her legal grounds to the court, and (6) Lacombe’s action placed her in great risk of harm
and damages. “Passing treatment of an issue or lack of reasoned argument is insufficient to merit
judicial consideration.” Brownfield v. City of Yakima, 178 Wash. App. 850, 876, 316 P.3d 520
(2013). Thus, we do not consider these arguments.
Ju also asserts in her reply brief that this court should sanction Lacombe for ghostwriting his
response brief, ex-parte communications, uncivilized offenses, and contempt of court. A reply
brief is “limited to a response to the issues in the brief to which [it] is directed.” RAP 10.3(c).
Ju’s arguments in her reply brief violate RAP 10.3(c), thus, we do not consider them.



                                                 3
No. 48992-9-II


         Summary proceedings in a show cause hearing do not violate a tenant’s right to due

process. Carlstrom v. Hanline, 98 Wash. App. 780, 790, 990 P.2d 980 (2000). A right to a jury trial

exists in an ordinary civil action. U.S. CONST. amend. XIV; WASH. CONST. art. I, § 21.

         In a show cause proceeding under RCW 59.18.380, the superior court conducts an

evidentiary hearing on the landlord’s motion for a writ of restitution to return possession of the

premises to the landlord. RCW 59.18.380.2 At the proceeding, the tenant is entitled to answer and

may assert any legal or equitable defenses arising out of the tenancy; the court considers testimony

and must examine the witnesses. RCW 59.18.380; Whisnand, 150 Wash. App. at 80. If the court

finds that the landlord has the right to repossess the property, it will enter an order directing

issuance of the writ. RCW 59.18.380. If the court finds that the landlord does not have the right

to repossess the property, it will enter an order directing the parties to proceed to trial. RCW

59.18.380. The prevailing party in an unlawful detainer action may recover his or her costs and

reasonable attorney fees under RCW 59.18.290(2).



2
    RCW 59.18.380 provides in relevant part:

                  At the time and place fixed for the hearing of plaintiff’s motion for a writ
         of restitution, the defendant, or any person in possession or claiming possession of
         the property, may answer, orally or in writing, and assert any legal or equitable
         defense or set-off arising out of the tenancy. If the answer is oral the substance
         thereof shall be endorsed on the complaint by the court. The court shall examine
         the parties and witnesses orally to ascertain the merits of the complaint and answer,
         and if it shall appear that the plaintiff has the right to be restored to possession of
         the property, the court shall enter an order directing the issuance of a writ of
         restitution . . . .
                  If it appears to the court that the plaintiff should not be restored to
         possession of the property, the court shall deny plaintiff’s motion for a writ of
         restitution and enter an order directing the parties to proceed to trial within thirty
         days on the complaint and answer.


                                                   4
No. 48992-9-II


       Under RCW 59.18.380, “it is undisputed that a defendant at such a hearing is not entitled

to a full trial.” Whisnand, 150 Wash. App. at 81. Rather, the statute refers to the hearing on the

motion for a writ and provides that the court shall ascertain the merits of the complaint and answer,

and that the court shall either deny the motion or order the issuance of the writ. RCW 59.18.380.

If there are genuine issues of material fact regarding possession or defenses raised by the tenant,

the court sets the matter for trial. RCW 59.18.380; see RCW 59.12.130.3

       Here, Ju admitted at the show cause hearing that she had stopped paying rent. The court

found that she had not paid rent through the date of the hearing and she owed Lacombe back rent

in the amount of $2,925. Ju failed to present any issue of material fact regarding possession or her

damages at the show cause hearing. And although she assigns error to the court’s findings of fact

and conclusions of law, she failed to provide argument or authority to challenge them. Thus, the

findings and conclusions are verities on appeal. See Cowiche Canyon Conservancy v. Bosley, 118
Wash. 2d 801, 819, 828 P.2d 549 (1992). Because there were no genuine issues of material fact

related to Lacombe’s right of possession or to Ju’s claims for damages, and the court’s findings

and conclusions are verities, Ju was not entitled to a jury trial. Because she did not prevail at the

show cause hearing, Ju was not entitled to a jury trial. And the summary nature of the show cause

proceeding does not violate Ju’s due process rights. Carlstrom, 98 Wash. App. at 790. Thus, the

trial court properly denied her relief.4 We hold that the trial court did not err and her claims fail.



3
  RCW 59.12.130 provides, “Whenever an issue of fact is presented by the pleadings it must be
tried by a jury, unless such a jury be waived as in other cases.”
4
  Ju argued to the trial court that she was entitled to $133,621.32 in damages under the economic
loss rule under contract law, benefit-of-the-bargain measure of damages under tort law, and under
the Consumer Protection Act, chapter 19.86 RCW.


                                                  5
No. 48992-9-II


                         II. COMPLIANCE WITH CR 52(c) AND CR 54(f)(2)

       Ju also argues that the trial court violated CR 52(c) and CR 54(f)(2) by issuing findings of

fact that did not reflect Ju’s contentions, and conclusions of law that did not state any statutes, case

law, or court rules. She also asserts that she did not receive five days’ notice of the proposed

findings of fact and conclusions of law as required under CR 52(c) and CR 54(f)(2). We disagree.

       CR 52(c) provides, in relevant part:

       Unless an emergency is shown to exist, or a party has failed to appear at a hearing
       or trial, the court shall not sign findings of fact or conclusions of law until the
       defeated party or parties have received 5 days’ notice of the time and place of the
       submission, and have been served with copies of the proposed findings and
       conclusions.

       CR 54(f)(2) provides, in relevant part:

       No order or judgment shall be signed or entered until opposing counsel have been
       given 5 days’ notice of presentation and served with a copy of the proposed order
       or judgment unless:
          ....
         (c) After Verdict, etc. If presentation is made after entry of verdict or findings
       and while opposing counsel is in open court.

(Emphasis added).

       Ju’s claims fail under a reading of the plain language of the rules. Although the record does

not reflect that Ju was served with Lacombe’s proposed findings of fact and conclusions of law;

they were identical to the content of Lacombe’s complaint for unlawful detainer that was filed and

served on Ju on April 7. Ju was also present during the April 15 show cause hearing and the court

entered the findings of fact, conclusions of law, and the orders at the conclusion of the hearing as

required under CR 54(f)(2)(C). Therefore, we hold that the court did not err. Because the court

did not err, Ju was not entitled to relief under CR 59. Accordingly, we hold her claims fail.



                                                   6
No. 48992-9-II


                                   III. ATTORNEY FEES AND COSTS

         Ju next argues that the trial court erred by awarding Lacombe attorney fees above $200,

citing RCW 4.84.080.5        We disagree.     RCW 59.18.290(2) controls and provides that “the

prevailing party [in an unlawful detainer action regarding a holdover tenant] may recover his or

her costs of suit . . . and reasonable attorney’s fees.” Faciszewski v. Brown, 187 Wash. 2d 308, 324,

386 P.3d 711 (2016). For actions in damages less than $10,000, reasonable attorney fees are

determined by the superior court. RCW 4.84.250.6 Thus, we hold there was no error, and Ju’s

claim fails.

                                        IV. APPELLATE COSTS

         Lacombe requests “further compensation of $500 . . . in time and material for the cost of

defending his position.” Br. of Resp’t at 16. RAP 18.1 provides that if an applicable law grants a

party the right to recover reasonable attorney fees or expenses on appeal, the party must devote a

section of its opening brief to the attorney fees and costs request. RAP 18.1(a), (b). Lacombe

failed to include a separate section in his brief requesting an award of costs and failed to cite to




5
    RCW 4.84.080 provides,

         When allowed to either party, costs to be called the attorney fee, shall be as follows:
         (1) In all actions where judgment is rendered, two hundred dollars.

6
    RCW 4.84.250 provides,

                 Notwithstanding any other provisions of chapter 4.84 RCW and RCW
         12.20.060, in any action for damages where the amount pleaded by the prevailing
         party as hereinafter defined, exclusive of costs, is [ten thousand] dollars or less,
         there shall be taxed and allowed to the prevailing party as a part of the costs of the
         action a reasonable amount to be fixed by the court as attorneys’ fees.


                                                   7
No. 48992-9-II


any authority as to why he is entitled to costs. Accordingly, we deny his request for an award of

appellate costs.

        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    SUTTON, J.
 We concur:



 BJORGEN, C.J.




 MELNICK, J.




                                                8